I dissent. In my opinion the evidence supports the jury's finding that by agreement two items, the scow and the derrick, were not included in the compromise. They were covered by the policies. Respondent's testimony was positive that these items were by agreement withheld from the settlement, and the adjuster for the insurers by his letter of January 14, 1931, in a measure corroborates respondent. Respondent was not aided by any attorney in the settlement, and the drafts and documents evidencing the same were drawn by the insurers.